Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 19 and 20 are objected to because of the following informalities:
In claim 5, it is suggested to amend “performing a milling operation on a side, facing the milling fixture, of an object contacting the first surface” to --performing a milling operation on a side of the part facing and contacting the first surface of the milling fixture-- (also see 112 rejection of claim 5 below) for clarity.
In claim 19, it is suggested to amend “performing the number of milling operations on a side, facing the tool, of the part” to -- performing the number of milling operations on a side of the part, facing the tool-- for clarity.
In claim 20, it is suggested to amend “the number of milling operations on a side, facing the tool, of the part” to --the number of milling operations on a side of the part, facing the tool-- for clarity.
Claim 20, “performing, through through-holes” should read --performing through holes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a milling operation”.  There is insufficient antecedent basis for this limitation in the claim. Because “milling” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “milling” in claim 1 is interpreted to be --a milling operation-- and “a milling operation” in claim 5 is interpreted to be --the milling operation--.
Claim 5 recites the limitation “milling operation … of an object”. There is insufficient antecedent basis for this limitation in the claim. Because “a part” is earlier recited in claim 1. It is not clear if “object” and “part” are the same or different. For the purpose of this examination they are interpreted to be the same and “an object” is interpreted to be --the part--.
Claim 9 recites the limitation “the perimeter of the first surface”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination this limitation is interpreted to be --a perimeter of the first surface--.
Claim 10 recites the limitation “an aircraft body part” in line 14. There is insufficient antecedent basis for this limitation in the claim. Because “a part” is earlier recited in the claim. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a part” and “the part” earlier recited in the claim are interpreted to be --an aircraft body part-- and --the aircraft body part-- and “an aircraft body part” in line 14 is interpreted to be “the aircraft body part”.
Claim 10 recites the limitation “facing the second surface, of an aircraft body part within the milling fixture”. There is insufficient antecedent basis for this limitation in the claim. Because “a second  of the milling fixture,  of the aircraft part facing and spaced from the second surface of the milling fixture, when the aircraft part is located within the milling fixture for milling--.Examiner also suggests amending “the first surface” in line 10 to --the first surface of the milling fixture-- , “the first surface” in line 13 to --the first surface of the milling fixture-- and “the second surface” in lines 15-16 to --the second surface of the milling fixture--.
Claim 20 recites the limitation “performing through-holes in the first surface”. However, “the first surface” is part of the tool and not the part. It is not clear if applicant intended to claim --performing through-holes in the first portion of the part--. Examination is conducted under both scenarios.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6-10, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inman et al. (US Publication No. 2011/0135411) hereinafter Inman.
Claim 1 is a Product-by-Process claim and Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.Regarding claim 1, Inman teaches (reproduced and annotated Figs. 2 and 5 below) a milling fixture (drill template 100 and vacuum hose of a vacuum system used in drilling process) comprising: a first surface (contact surfaces 109, 111, 112, 113, 115 and 116 of skirts 108, 110, 112, 114) of a tool (drill template 100), such that the first surface comprises a shape (curved concave shape) formed complementary to a first portion (outer curved convex surface of the part contacted by contact surfaces of the skirts of the tool) of a part (structure 120; par. 0016: part of an aircraft fuselage) for performing a milling operation in the milling fixture; and a second surface of the tool (recessed section 152, 154 which is recessed from the part/workpiece contact surfaces), such that the second surface recesses away from the first surface and from a second portion (second portion of the part is a portion of outer curved surface of 12 which is confined inside the skirts) of the part with the first portion of the part contacting the first surface of the tool. By creating a recess inside the tool, a first surface and a second surface are manufactured.Also note that the product claimed is the milling fixture and not the part. More limiting the features and relationship between the milling fixture and the part mount to mere components associated with the intended use of the recited milling fixture.

    PNG
    media_image1.png
    891
    839
    media_image1.png
    Greyscale

Regarding claim 4, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool (recessed section 152, 154 which is recessed from the part/workpiece contact surfaces) comprises a radiused (curved concave shaped) surface of the tool.
Regarding claim 5, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the first surface of the tool comprises a number of through-holes (par. 0020: index holes extending from top surface for performing the milling operation on a side, facing the milling fixture, of the part contacting the first surface (par. 0020, Fig. 5).
Regarding claim 6, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool lies within a perimeter of the first surface of the tool.
Regarding claim 7, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool comprises a hollow portion (drill bushings 130).
Regarding claim 8, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool comprises a perimeter that lies within a perimeter of the first surface.
Regarding claim 9, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool comprises a hollow portion (drill bushings 130) and a perimeter that lies within the perimeter of the first surface.
Claim 10 is a Product-by-Process claim and Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.Regarding claim 10, Inman teaches (reproduced and annotated Figs. 2 and 5 above) a milling fixture (drill template 100 and vacuum hose of a vacuum system used in drilling process), comprising: a first surface (contact surfaces 109, 111, 112, 113, 115 and 116 of skirts 108, 110, 112, 114) of the milling fixture comprising a female shape (curved concave shape) for contacting with and complementary to a first portion (outer curved convex surface of the part contacted by contact surfaces of the skirts of the tool) of a part (structure 120; par. 0016: part of an aircraft fuselage), the first surface comprising: through-holes for (par. 0020: index holes extending from top surface 104 to contact milling on a side of the part contacting the first surface (par. 0020, Fig. 5); and a vacuum port (vacuum port 122) for holding the first portion of the part in contact with the first surface (although vacuum port is for removing and collecting drilling debris, it also pulls the body part toward contact surfaces of the skirts); and a second surface of the milling fixture (recessed section 152, 154 which is recessed from the part/workpiece contact surfaces) by recessing the second surface of the milling fixture from the first surface and from a second portion, facing the second surface, of an aircraft body part within the milling  fixture for milling, the second surface comprising a perimeter lying within a perimeter of the first surface of the milling fixture (as shown in Figs. 2 and 5, the first surface (contact surfaces 109, 111, 112, 113, 115 and 116 of skirts 108, 110, 112, 114) of milling fixture is located on a first portion of an aircraft body part and the second surface is spaced from a second portion of the aircraft body part, the second portion of the aircraft body part located within the first portion of the aircraft body part) . By creating a recess inside the tool, a first surface and a second surface are manufactured.Also note that the product claimed is the milling fixture and not the aircraft body part. More limiting the features and relationship between the milling fixture and the aircraft body part mount to mere components associated with the intended use of the recited milling fixture.
Regarding claim 13, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool (recessed section 152, 154 which is recessed from the part/workpiece contact surfaces) comprises a radiused (curved concave shaped) surface of the tool.
Regarding claim 14, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool comprises a hollow portion (drill bushings 130).
Regarding claim 16, Inman teaches (reproduced and annotated Figs. 2 and 5 above) a method of performing a milling operation (par. 0004: “drilling a pattern of holes in a structure”), the method comprising: placing a part onto a tool (drill template 100 and vacuum hose of a vacuum system used  such that a first portion of the part contacts a first surface of the tool and a second portion of the part remains recessed from a second portion of the tool (contact surfaces 109, 111, 112, 113, 115 and 116 of skirts 108, 110, 112, 114) of milling fixture is located on a first portion of an aircraft body part and the second surface is spaced from a second portion of the aircraft body part, the second portion of the aircraft body part located within the first portion of the aircraft body part), such that the first surface comprises a shape complementary to the first portion of the part (see Fig. 5), and the second portion of the tool comprises a second surface configured to be recessed from the second portion of the part; holding the first portion of the part against the first surface of the tool; and performing a number of milling operations on the part (par. 0004: “drilling a pattern of holes in a structure”).
Regarding claim 17, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool comprises a perimeter that lies within a perimeter of the first surface.
Regarding claim 18, Inman teaches (reproduced and annotated Figs. 2 and 5 above) the second surface of the tool comprises a hollow portion (drill bushings 130) and a perimeter within a perimeter of the first surface of the tool.
Regarding claim 19, Inman teaches (reproduced and annotated Figs. 2 and 5 above) performing the number of milling operations on a side (par. 0004: “drilling a pattern of holes in a structure”), facing the tool, of the part (note that holes on part 120 are through holes extending though thickness of part 120).
Regarding claim 20, Inman teaches (reproduced and annotated Figs. 2 and 5 above) performing through-holes in the first portion of the part (index holes created on part 120 for alignment of index holes of the tool with the index holes of the part); performing through-holes in the first surface of the tool (par. 0020: index holes extending from top surface 104 to contact surface 116 for  the number of milling operations on a side of the part facing the tool.

Claims 1-3, 6, 8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junji et al. (JP2012-213836 A); hereinafter Junji.
Claim 1 is a Product-by-Process claim and Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.Regarding claim 1, Junji teaches (reproduced and annotated Figs. below; machine translated description attached to this paper) a milling fixture (par. 0030: vacuum type support jig 1) comprising: a first surface (curved top surface of the main body 11 of the jig) of a tool (jig main body 11), such that the first surface comprises a shape (curved concave shape) formed complementary to a first portion (outer curved convex surface of part W in direct contact with outer concave surface of the tool) of a part (plate shaped workpiece W) for performing a milling operation (par. 0029: milling operation with milling head 7) in the milling fixture; and a second surface of the tool, such that the second surface recesses away from the first surface and from a second portion (second portion of the part is a portion of outer curved surface of W which is located above holes 16) of the part with the first portion of the part contacting the first surface of the tool (first portion of the part W which is outer convex portion physically contacting the first surface of the tool 11 and the second portion of the part W which is outer convex portion seats on top of the holes 16 and does not physically contact the first surface of the tool 11). By creating pressure space 18 inside the tool, a first surface and a second surface are manufactured.and not the part. More limiting the features and relationship between the milling fixture and the part mount to mere components associated with the intended use of the recited milling fixture.

    PNG
    media_image2.png
    889
    1252
    media_image2.png
    Greyscale

Regarding claim 2, Junji teaches (reproduced and annotated Figs. above; machine translated description attached to this paper) manufacturing the first surface and manufacturing the second surface comprises laying up a composite material (par. 0031: the suction surface 15 is a concave composite curved surface).
Regarding claim 3, Junji teaches (reproduced and annotated Figs. above) manufacturing the first surface and manufacturing the second surface comprises machining a material 
Regarding claim 5, Junji teaches (reproduced and annotated Figs. above) the first surface of the tool comprises a number of through-holes (holes 16) for performing the milling operation on a side, facing the milling fixture, of the part contacting the first surface (workpiece W is held on the tool by suction through holes 16 to hold the workpiece W during milling operation by milling head 7).
Regarding claim 6, Junji teaches (reproduced and annotated Figs. above) the second surface of the tool lies within a perimeter (P) of the first surface of the tool.
Regarding claim 8, Junji teaches (reproduced and annotated Figs. above) the second surface of the tool comprises a perimeter (D) that lies within a perimeter of the first surface.
Claim 10 is a Product-by-Process claim and Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.Junji teaches (reproduced and annotated Figs. below; machine translated description attached to this paper) a milling fixture (par. 0030: vacuum type support jig 1), comprising: a first surface (curved top surface of the main body 11 of the jig) of the milling fixture comprising a female shape (curved concave shape) for contacting with and complementary to a first portion (outer curved convex surface of part W in direct contact with outer concave surface of the tool) of a part (plate shaped workpiece W), the first surface comprising: through-holes for (holes 16) milling on a side of the part contacting the first surface (first portion of the part W which is outer convex portion physically contacting the first surface of the tool 11 and the second portion of the part W which is outer convex portion seats on top of the holes 16 and does not physically contact the first surface of the tool 11); and a vacuum port (negative pressure hose 13) for holding the first portion of the part in contact with the first surface; and a second surface of the milling fixture by recessing the second surface of the milling fixture from the first surface and from a second portion, facing the second surface, of an aircraft body part within the milling  fixture for milling, the second surface comprising a perimeter (D) lying within a perimeter (P) of the first surface of the milling fixture. By creating a recess inside the tool, a first surface and a second surface are manufactured.Also note that the product claimed is the milling fixture and not the aircraft body part. More limiting the features and relationship between the milling fixture and the aircraft body part mount to mere components associated with the intended use of the recited milling fixture.
Regarding claim 11, Junji teaches (reproduced and annotated Figs. above; machine translated description attached to this paper) manufacturing the first surface and manufacturing the second surface comprises laying up a composite material (par. 0031: the suction surface 15 is a concave composite curved surface).
Regarding claim 12, Junji teaches (reproduced and annotated Figs. above) manufacturing the first surface and manufacturing the second surface comprises machining a material (to make a concave surface on top of 11 and hollow portion 18).
Regarding claim 15, Junji teaches (reproduced and annotated Figs. above) the first surface comprises an outer ring devoid of through-holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723